Opinion issued February 15, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00758-CV
____________

AFRI-CARIB ENTERPRISES, INC., Appellant

V.

MABON LIMITED, Appellee



On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2001-35881



MEMORANDUM OPINION
	Appellee, Mabon Limited, has filed a motion to dismiss the appeal as moot
because the temporary injunction being appealed has been dissolved.  Appellant,
Afri-Carib, has joined appellee's motion to dismiss, also requesting dismissal of the
appeal as moot for the same reason.  No opinion has issued.  We grant appellee's
motion to dismiss the appeal as moot and deny all other relief requested by appellee.
	The Clerk is directed to issue mandate within 10 days of the date of this
opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.